Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's "Response to Non-Final Office Action Dated April 15, 2021" filed on
July 12, 2021 has been considered.
Claims 1, 3, 7, 11, 12-14, 16, and 18 are amended.
Claims 6 and 17 are cancelled.
Claims 1-5, 7-16 and 18-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 20050190914, hereafter “Chen”).
Re. Claim 1, Chen teaches A security label (ABS: Techniques are disclosed to enable utilization of randomly-occurring features of a label (whether embedded or naturally inherent) to provide counterfeit-resistant and/or tamper-resistant labels.), said security label when affixed onto an item, configured to enable verification of authenticity of said item (¶ 38 and FIG.  The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate.) Chen teaches said security label comprising:
a base layer (¶ 7; Techniques are disclosed to enable utilization of randomly-occurring features of a label (whether embedded or naturally inherent) to provide counterfeit-resistant and/or tamper-resistant labels. More specifically, labels including randomly-occurring features are scanned to determine the labels' features., Examiner points out that these labels that include randomly-occurring features are the base layer); and
at least one security element disposed on a surface of said base layer, said security element comprising at least one indicium formed on said surface of said base layer for verifying the authenticity of said item (¶ 3; Various technologies have been utilized to stop the flood of counterfeiting and tampering in the recent years. One way labels have been secured is by incorporation of bar codes. Bar codes are generally machine-readable code that is printed on a label. Using a bar code scanner, the label with a bar code may be quickly read and authenticated) 
wherein said indicium is oriented with reference to at least one randomly generated reference point disposed internally within said security label, wherein said reference point is invisible to a naked eye, and wherein an orientation of said indicium on said surface with reference to said randomly generated, invisible reference point internal to said security label, renders said security label unique to said item (¶ 29 & FIG. 1; illustrates an exemplary side view of a fiber optic strand (100). Fiber optic strands (also referred to as fiber optic strands) such as that illustrated in FIG. 1 may be utilized in various implementations to provide counterfeit-resistant and/or tamper-resistant labels (as will be further discussed herein with reference to the remaining figures). The fiber optic strand 100 may be made of glass or plastics and includes a core portion., and, ¶ 35; In an implementation, the two ends of each fiber optic strand may be made visible by illuminating the label to determine the coordinates., and, ¶ 36; These coordinates constitute the unique property of a medium laden with random fiber optic strands. If the fibers are laid randomly in a medium, these coordinates may be utilized as random numbers.), and wherein said orientation of said indicium is represented by a first set of coordinates, said first set of coordinates indicating at least one of a distance between said indicium and said randomly generated invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated invisible reference point. (¶ 89 and Fig. 9; FIG. 9 illustrates an exemplary system 900 for fixed partition scanning., and ¶ 111; For example, given N successive camera shots, each captures a set of points Q.sub.k={P.sup.k.sub.1,P.sup.k.sub.2,…….}, where k=1……N, and N-1 motion transformations T.sub.k.fwdarw.k+1, where k=1……N-1, all points may be transformed into a global coordinate system. Without loss of generality, the coordinate system of the first camera shot may be chosen as the global coordinate system., and ¶ 40; The indicia provision may be done directly on the label or remotely such as through a database that 
Re. Claim 2, Chen teaches The security label as claimed in claim 1, Chen teaches wherein said orientation of said indicium on said surface with reference to said randomly generated, invisible reference point, generates a non-duplicable pattern unique to said security label, and thereby renders said security label unique to said item (¶ 25; The following disclosure describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded., and ¶ 32; The optical fiber strands may have different lengths, thicknesses, colors, and the like to provide varying features, for example, while illuminated. In an implementation, the optical fiber strands may be cut, mixed, and embedded into the label 200. For example, different types of fiber optic strands (e.g., having different thicknesses, colors, florescence, and the like) may be cut at different lengths and thrown in a bin to be mixed. The mixed fiber optic strands may then be sprayed with a transparent and protective 
Re. Claim 3, Chen teaches The security label as claimed in claim 1, Chen teaches wherein said first set of coordinates are electronically linked to a product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key) 
Re. Claim 4, Chen teaches The security label as claimed in claim 3, Chen teaches wherein said randomly generated, invisible reference point is identifiable and scannable (¶ 53; The verification system 800 includes two scanners: a medium scanner (802) and a label scanner (804) (bar code scanner or a smart tag scanner such as an RFID reader if the certificates are stored in an RFID chip, Examiner notes that medium scanner (802) detects the randomly generated, invisible reference point and label scanner (804) detects the indicium location and data content.). only via a scanning device pre-programmed with said first set of coordinates, and wherein said scanning device is configured to determine, by way of scanning, said orientation of said indicium with reference to said randomly generated, invisible reference point, on said security label, and derive coordinates thereof (¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern).
Re. Claim 5, Chen teach The security label as claimed in claim 4, Chen teaches wherein said coordinates derived by said scanning device are compared with said first set of coordinates to verify the authenticity of said security label and said item (ABS; More specifically, labels including randomly-occurring features are scanned to determine the labels' features. The information from the scan is utilized to provide identifying indicia which uniquely identifies each label and may be later verified against the label features that are present to determine whether the label is genuine., and ¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same 
Re. Claim 7, Chen teaches The security label as claimed in claim 1, Chen teaches wherein said security element comprises at least two indicia formed on said surface of said base layer for verifying the authenticity of said item, wherein each of said indicia are oriented on said surface (¶ 40; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key)) with reference to said randomly generated, invisible reference point disposed internally within said security label, such that said orientation of each of said indicia with reference to said randomly generated, invisible reference point, generates a second non-duplicable pattern and thereby renders said security label unique to said item (¶ 25; The following disclosure describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded., and ¶ 32; The optical fiber strands may have different lengths, thicknesses, colors, and the like to provide varying features, for example, while illuminated. In an implementation, the optical fiber strands may be cut, mixed, and embedded into the label 
Re. Claim 10, Chen teaches The security label as claimed in claim 7, Chen teaches wherein said orientation of each of said indicia with reference to said randomly generated, invisible reference point, is represented using a second set of coordinates, and wherein said second set of coordinates are electronically linked to said product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key) as will be further discussed with reference to FIG. 8., The Examiner points to the parallel structure of the process flow diagram in Fig. 8. The application label (614) is processed through the Medium Scanner (804) [the medium scanner is (802) as indicated in ¶ 53;  The label scanner is (804), so Fig. 8 is incorrect.]), and wherein said randomly generated, invisible reference point is identifiable and verifiable via a second scanning device pre-programmed with said second set of coordinates (¶ 53; The verification system 800 includes two scanners: a medium scanner (802) and a label scanner (804) (bar code scanner or a smart tag scanner such as an RFID reader if the certificates are stored in an RFID chip). The medium scanner (802) may be the same as the universal medium scanner 504 discussed with reference to FIG. 5. The scanners 802 and 804 retrieve the fiber pattern (P), the medium certificate (MC), and the application certificate (AC) from the application label (614)).
Re. Claim 11, Chen teaches The second scanning device as claimed in claim 9, Chen teaches wherein said second scanning device is configured to determine, by way of scanning, said orientation of each of said indicia with respect to said randomly generated, invisible reference point on said security label, and determine coordinates representative of said orientation, and compare determined coordinates with said second set of coordinates to authenticate said item (¶ 122; During the label production stage (e.g., as discussed with reference to Figs. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern., and ¶ 111; Without loss of generality, the coordinate system of the first camera shot may be chosen as the global 
Re. Claim 12, Chen teaches A method for detecting and verifying authenticity of an item by validating a security label affixed onto said item (¶ 12; the present disclosure are described using a non-limiting illustrative object identification document in the form an object label, ¶ 15; method for verifying authenticity of an item using a mobile device in communication with a cloud environment is provided, and ¶ 38; FIG. 4 illustrates an exemplary counterfeit and tamper resistant label production and verification method 400. The method 400 scans a raw label (402) such as those discussed with reference to FIGS. 2 and 3 to provide data regarding physical features of the raw label (e.g., the coordinates of the ends of fiber optic strands present on a label), Chen teaches said method comprising the following steps:
creating said security label as a combination of a base layer and at least one security element disposed on a surface of said base layer (ABS: Techniques are disclosed to enable utilization of randomly-occurring features of a label (whether embedded or naturally inherent) to provide counterfeit-resistant and/or tamper-resistant labels., Examiner points out that the label is the base layer.);
programmatically identifying, at random, at least one reference point within a periphery of said security label, such that randomly selected reference point is internal to said security label (¶ 29 & FIG. 1; illustrates an exemplary side view of a fiber optic strand (100). Fiber optic strands (also referred to as fiber optic strands) such as that illustrated in FIG. 1 may be utilized in various implementations to provide counterfeit-resistant and/or tamper-resistant labels (as will be further discussed herein with reference to the 
rendering said randomly selected reference point invisible to a human eye, and thereby creating a randomly generated, invisible reference point, and configuring said randomly generated, invisible reference point to be identifiable and scannable only via a pre-programmed scanning device (¶ 29 & FIG. 1; illustrates an exemplary side view of a fiber optic strand (100). Fiber optic strands (also referred to as fiber optic strands) such as that illustrated in FIG. 1 may be utilized in various implementations to provide counterfeit-resistant and/or tamper-resistant labels (as will be further discussed herein with reference to the remaining figures). The fiber optic strand 100 may be made of glass or plastics and includes a core portion., and, ¶ 35; In an implementation, the two ends of each fiber optic strand may be made visible by illuminating the label to determine the coordinates., and, ¶ 36; These coordinates constitute the unique property of a medium laden with random optical fibers. If the fibers are laid randomly in a medium, these coordinates may be utilized as random numbers.); and
creating at least one indicium on said surface of said base layer, and positioning said indicium at a predetermined orientation with reference to said randomly selected, invisible reference point internal to said security label such that said orientation of said indicium on said surface, with reference to said randomly generated, invisible reference point internal to said security label, renders said security label unique to said item (¶ 25; The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded. This pattern is unique to each label and may not be exactly duplicated at a reasonable cost (i.e., a desirable property for a counterfeit-resistant label). Information about this unique pattern is cryptographically signed and either printed on the label, stored in an accompanying readable device such as a smart chip, or provided remotely (e.g., through a database), and ¶ 43; The label's certificate (e.g., MC) is then sent to a universal label printer (510), which can be any off-the-shelf printer, to print the certificate directly on the label itself to produce a universal label with a certificate (512). As discussed with reference to FIG. 4, the certificate may be printed as one-dimensional or two-dimensional barcode.).
representing said orientation using a first set of coordinates, and indicating at least one of a distance between said indicium and said randomly generated invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated invisible reference point as said first set of coordinates (¶ 89 and Fig. 9; FIG. 9 illustrates an exemplary system 900 for fixed partition scanning., and ¶ 111; For example, given N successive camera shots, each captures a set of points Q.sub.k={P.sup.k.sub.1,P.sup.k.sub.2,……}, where k=1……N, and N-1 motion transformations T.sub.k.fwdarw.k+1, where k=1……N-1, all points may be transformed into a global coordinate system. Without loss of generality, the coordinate system of the .
Re. Claim 13, Chen teaches The method as claimed in claim 12, Chen teaches wherein the step of positioning said indicium at said predetermined orientation with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of generating a non-duplicable pattern representative of said orientation and unique to said security label (¶ 25; The following disclosure describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded., and ¶ 32; The optical fiber strands may have different lengths, thicknesses, colors, and the like to provide varying 
Re. Claim 14, Chen teaches The method as claimed in claim 12, Chen further teaches wherein the step of positioning said indicium at a predetermined orientation with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of electronically linking said first set of coordinates to a product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key)).
Re. Claim 15, Chen teaches The method as claimed in claim 12, Chen teaches wherein the step of configuring said randomly generated, invisible reference point to be identifiable and scannable only via a preprogrammed scanning device (ABS; More specifically, labels including randomly-occurring features are scanned to determine the labels' features. The information from the scan is utilized to provide identifying indicia which uniquely identifies each label and may be later verified against the label features that are present to determine whether the label is genuine.), Chen teaches further includes the following steps:
pre-programming said scanning device by storing therein said first set of coordinates (¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends.  This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate.);
configuring said scanning device to determine, by way of scanning, said orientation of said indicium with reference to said randomly generated, invisible reference point, on said security label, and determine coordinates thereof, based on said scanning of said orientation of said indicium with reference to said randomly generated, invisible reference point, on said security label (¶ 122; During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern).
Re. Claims 16, Chen teaches The method as claimed in claim 15, Chen teaches wherein the method further includes the step of triggering at said scanning device, a comparison between said first set of coordinates and said coordinates determined by said scanning device, and verifying said security label to be authentic in an event said coordinates determined by said scanning device are equivalent to said first set of coordinates (¶ 40; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key)).
Re. Claim 18, Chen teaches The method as claimed in claim 12, Chen teaches wherein the method further includes the following steps:
creating at least two indicia on said surface of said base layer (¶ 40: Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate.); 
positioning each of said indicia at a predetermined orientation, with reference to said randomly selected, invisible reference point, such that said orientation of each of said indicia with reference to said randomly generated, invisible reference point, generates a second non-duplicable pattern, thereby rendering said security label unique to said item (¶ 40; The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key); 
representing said orientation of each of said indicia with reference to said randomly generated, invisible reference point, using a second set of coordinates (¶ 122; the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern.); 
electronically linking said second set of coordinates to said product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or , and rendering said randomly generated, invisible reference point is identifiable and verifiable via a second scanning device pre-programmed with said second set of coordinates (¶ 53; The verification system 800 includes two scanners: a medium scanner (802) and a label scanner (804) (bar code scanner or a smart tag scanner such as an RFID reader if the certificates are stored in an RFID chip). The medium scanner (802) may be the same as the universal medium scanner 504 discussed with reference to FIG. 5. The scanners 802 and 804 retrieve the fiber pattern (P), the medium certificate (MC), and the application certificate (AC) from the application label (614) and ¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern.); and
configuring said second scanning device to determine, by way of scanning, said orientation of each of said indicia with respect to said randomly generated, invisible reference point on said security label (¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference 
determining coordinates representative of said orientation of each of said indicia with respect to said randomly generated, invisible reference point, on said security label (¶ 89 and Fig. 9; FIG. 9 illustrates an exemplary system 900 for fixed partition scanning., and ¶ 111; For example, given N successive camera shots, each captures a set of points Q.sub.k={P.sup.k.sub.1,P.sup.k.sub.2,……}, where k=1……N, and N-1 motion transformations T.sub.k.fwdarw.k+1, where k=1……N-1, all points may be transformed into a global coordinate system. Without loss of generality, the coordinate system of the first camera shot may be chosen as the global coordinate system., and ¶ 40; The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate, to the rejection language to further explain the analogous feature the fiber optic strands.  The fiber optic strands clearly offer the uniqueness and difficult duplication as mentioned in Chen, but they also offer the ability to use the fibers as a simple invisible point in 2D space that is used as a reference to the indicia, which is part of the physical label pattern included in the correlation data., The Examiner notes that one or more of these fibers can be used to create an invisible reference point, internal to the security label.  The Examiner points out that the medium used to make the label is fully laden with fibers, so the periphery is the entire label.  
triggering, at said second scanning device, a comparison between said second set of coordinates with said coordinates determined by said second scanning device (¶ 124; A high matching percentage above a pre-defined threshold (i.e., the decision threshold) indicates that the label is genuine; a low matching percentage indicates counterfeit. In an implementation, the point-matching percentage between two scans of the same label (i.e., the positive-matching rate) typically ranges between 70% and 85%; while the matching percentage between scans of two different labels (i.e., the negative-matching rate) is around 10%-15%., and ¶ 123; The lines connecting the crosses above and below the line (1502) denote the geometric matching between the two maps of captured fiber ends (1504). FIG. 15 also includes unmatched fiber openings (1506) and guide patterns (1508)., The Examiner points out that any of the “crosses” in the Scan #1 section for FIG. 15 (see below), that are connected to a matched points (150), can be designated as an invisible reference point.  Any of the Guide Pattern (1508) in FIG. 15 can be used as said first set of coordinates to measure the distance and angle of orientation of said indicium); and
verifying said security label to be authentic in an event said coordinates determined by said second scanning device are equivalent to said second set of coordinates (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103Chen, further in view of Legal Precedence – MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re. Claim 8, Chen teaches The security label as claimed in claim 7, Chen does not teach wherein said orientation of each of said indicia with reference to said reference randomly generated, invisible reference point is mutually different.  
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(C) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claim 8, “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.
Therefore, Examiner rejects Claim 8, because the orientation of the indicia is nothing more than an obvious matter of design choice.
Re. Claim 9, Chen teaches The security label as claimed in claim 7, Chen does not teach wherein orientation of each of said indicia with reference to said reference randomly generated, invisible reference point is mutually equivalent.
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(C) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claims 9, “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.
Therefore, Examiner rejects Claim 9, because the orientation of the indicia is nothing more than an obvious matter of design choice.
Re. Claim 19, Chen teaches The method as claimed in claim 18, Chen does not teach wherein the step of positioning each of said indicia at a predetermined orientation, with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of positioning each of said indicia at mutually different orientations. 
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(C) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claims 19, “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.
Therefore, Examiner rejects Claim 19, because the orientation of the indicia is nothing more than an obvious matter of design choice.
Re. Claim 20, Chen teaches The method as claimed in claim 18, Chen fails to teach wherein the step of positioning each of said indicia at a predetermined orientation, with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of positioning each of said indicia at mutually equivalent orientations.  
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(c) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claims 20, “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.
Therefore, Examiner rejects Claim 20, because the orientation of the indicia is nothing more than an obvious matter of design choice.


Applicants Remarks
The present response is to a Non-Final Rejection mailed on April 15, 2021. The Non-Final Rejection was in response to the application papers filed on December 30, 2019. Claims 1, 3, 7, 11, 12-14, 16, and 18 have been amended without deviating from the scope of the complete specification originally filed on December 30, 2019, and without introducing any new/extraneous matter for examination. Claims 6 and 17 have been canceled.
Claim Objections 
Applicant’s Remarks:
The learned Examiner has objected to claim 11 in view of the missing term ‘of’ in the statement ‘by way scanning’. The Applicant humbly submits that the term ‘of’ has been included by way of amendment into the aforementioned statement. The learned Examiner has objected to claim 12 in view of the statement ‘[a] method for detecting verifying the ‘authenticity’ and has instructed the Applicant to add the term ‘and’ in between the terms ‘detecting’ and ‘verifying’. The Applicant humbly submits that the term ‘and’ has been added in between the terms ‘detecting’ and ‘verifying’, as instructed by the learned Examiner.
Examiner Response:
Claims 11 and 12 objection are resolved.
Claim Rejections — 35 U.S.C. 102
Applicant’s Remarks:
The learned Examiner has rejected claims 1-7, 9-17, 19, and 20 under 35 U.S.C. 102(e) as anticipated by the United States Patent Application Publication No. 20050190914 (referred to as ‘Chen’ hereafter). Digressing to the cited paragraphs of Chen, the Applicant agrees with the learned Examiner that the cited paragraphs of Chen do disclose a security label incorporating a base layer. However, the Applicant humbly submits that the fiber optic strands of Chen cannot be construed as being analogous to the indicium of the currently amended claim 1, at least for the below-mentioned reasons. Digressing to Paragraph 0035 of Chen, the Applicant humbly submits that the said Paragraph of Chen teaches the coordinates of the two ends of each fiber optic strand being used as randomly occurring features. The Applicant further submits that Paragraph 0035 of Chen also teaches using other features of the fiber optic strands, such as the strand’s curvature, relative light intensities, fluorescence, colors, and thickness (measured by the width of the strands at each end).
However, the Applicant humbly submits that the phenomenon of using the coordinates of the two ends of a fiber optic strand is not analogous to the first set of coordinates representing the orientation of the indicium with respect to the randomly generated invisible reference point internal to said security label, for the amended claim 1 describes the first set of coordinates as 
The Applicant notes the learned Examiner’s rightful assertion that since the two coordinates of two ends of a fiber optic strand are located within the label, any one of such coordinates can be construed as an invisible reference point. However, the Applicant humbly submits that even if one of the coordinates corresponding to a fiber optic strand is considered as an invisible reference point internal to the security label, such consideration will not suffice to disclose the features of the first set of coordinates indicating:
a distance between the indicium and the randomly generated invisible reference point internal to the security label; and 
an angle of orientation of the indicium with respect to the randomly generated invisible reference point internal to the security label. 
The Applicant respectfully submits that the learned Examiner’s interpretation of paragraphs 0035 and 0036 of Chen would suffice only to describe the coordinates of one of the ends of a fiber optic strand as an invisible reference point internal to the security label and to anticipate an indicium located within the periphery of (and thus internal to) the security label, but would fail to describe a distance between the indicium and the randomly generated invisible reference point, and an angle of orientation of the indicium with respect to the randomly generated invisible reference point.
Examiner Response:
The Examiner added a sentence from Chen to the rejections of Claims 1, 12 and 18 ¶ 40; The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate, to the rejection language to further explain the analogous feature the fiber optic strands.  The fiber optic strands clearly offer the uniqueness and difficult duplication as mentioned in Chen, but they also offer the ability to use the fibers as a simple invisible point in 2D space that is used as a reference to the indicia, which is part of the physical label pattern included in the correlation data.
Applicant’s Remarks:

The Applicant agrees with the learned Examiner’s assertion that any of the crosses in section scan #1 — connected to matched points in section scan #2 — can be designated as an ‘invisible reference point’. However, the Applicant respectfully submits that the lines connecting the crosses in section scan #1 with the crosses in section scan #2 are used only to denote a plain connection between the endpoints of the fiber optic strands and not to denote a distance between the indicium and the randomly generated invisible reference point, and an angle of orientation of the indicium with respect to the randomly generated invisible reference point. 
The Applicant respectfully reiterates that the crosses in scan #1 and scan #2 only denote the endpoints of the corresponding fiber optic strands and that the lines connecting the crosses in scan #1 with the crosses in scan#2 only denote a matching percentage between the label corresponding to scan#1 and the label corresponding to scan#2, and thereby describe the positional similarity of the crosses and consequentially the fiber optic strands of scan #1 and scan #2. 
And therefore, based on the aforementioned explanation, the Applicant humbly submits that even though the crosses can be construed as being analogous to the invisible reference point, they (the crosses) cannot be construed as denoting a distance between the indicium and the randomly generated invisible reference point, and an angle of orientation of the indicium with respect to the randomly generated invisible reference point. 
Further, the Applicant respectfully traverses the learned Examiner’s assertion that the guide patterns (1508 in FIG.15 of Chen) could be used to measure the distance and angle of orientation of the indicium with reference to the invisible reference point.
In support of the traversal, the Applicant respectfully directs the learned Examiner to paragraphs 0103, 0104, 0118, and 0119 of Chen, which describe the guide patterns. Digressing to Paragraph 0119 of Chen, the Applicant humbly submits that Paragraph 0119 of Chen teaches the guide patterns as being placed on the label to provide enough pairs of matching points so that the scanner can tolerate the situation where only one or two fiber openings are shared between two successive camera shots (Paragraph 0118 of Chen teaches that only three pairs of matching points between two shots are needed).

Based on the description of the guide patterns provided in paragraphs 0103, 0104, 0118, and 0119 of Chen, the Applicant humbly submits that the guide patterns are printed on the optical fiber labels and are used as matching points to only compare the two separate scans of an optical fiber label (paragraphs 0118 and 0119 of Chen), and to only position the fiber ends from the captured video data (paragraphs 0103 and 0104 of Chen)., and therefore, the Applicant submits that the guide patterns of Chen, given their definition and characteristics, cannot be construed as denoting a distance between the indicium and the randomly generated invisible reference point and an angle of orientation of the indicium with respect to the randomly generated invisible reference point.
The Applicant further submits that even though Paragraph 0035 of Chen describes using the curvature of fiber optic strands to differentiate between legitimate and counterfeit optical fiber labels, Paragraph 0035 of Chen describes the degree to which the fiber optic strand is curved and that such a description of the degree or the angle at which the fiber optic strand is curved/bent is not analogous to the angle of orientation of the indicium with respect to the randomly generated invisible reference point, for, in the case of Chen, the fiber optic strand is bent or curved (to deviate from a straight line like orientation) to a particular degree or an angle (curvature), whereas in the case of currently amended claim 1, the indicium is oriented at a particular angle with reference to the positioning of the invisible reference point on the security label.
And therefore, based on the aforementioned explanation, the Applicant humbly submits that the cited paragraphs of Chen fail to describe the feature of denoting a distance between the indicium and the randomly generated invisible reference point and an angle of orientation of the indicium with respect to the randomly generated invisible reference point, as claimed in amended claim 1 of the present patent application. 
And therefore, the Applicant requests the learned Examiner to allow the amended claim 1, at least in view of the differentiating features explained above vis-a-vis the cited paragraphs of Chen. 
Digressing to the other independent claims, i.e., claim 12, the Applicant humbly submits that this claim, post the highlighted amendments, is substantially similar — in terms of the scope and the limitations claimed therein — to the amended claim 1. In view of the substantial similarities between the amended claim 1 and amended claim 12, the Applicant humbly submits that the reasons and explanation applicable to claim 1 vis-a-vis the cited paragraphs of Chen would also apply mutatis-mutandis to claim 12., and therefore, the Applicant requests the learned Examiner to allow amended claim 12 at least in view of the reasons and explanation 
Examiner Response:
The Examiner reevaluated the rejection using the citation from Chen ¶ 40 with reference to Fig. 15, which relies on the use of guide patterns (1508 in Fig. 15) as the identifying coordinate system that is shared between the optics fiber in the label and the physical label pattern, which includes the geometric location details of the indicia, allowing for tracking between the fibers and the indicia.
A further assessment of the method discussed in ¶s 40, 89, 111 and FIG. 9 reveals Chen’s Fixed Partition Scanning System. The Fixed Partition Scanning System shown in Fig. 9 describes a describes a global coordinate system used to evaluate the both the optic fibers and the physical details of the label to confirm the invisible point is located in the proper angle location and distance from the indicia without using the guide patterns or the angle of curve derived from the shape of a selected optic fiber.
The Chen citations detailing the Fixed Partition Scanning System clearly anticipate the limitations in the independent Claims 1, 12 and 18 therefore the rejections of these claims under 35 U.S.C. 102(a)(2) are maintained.  In addition the rejections of dependent Claims 2-5, 7, 10-11 and 13-16 are also maintained.



Claim Rejections — 35 U.S.C. 103
Applicant’s Remarks:
The learned Examiner has rejected claims 8, 9, 19, and 20 under 35 U.S.C. 103 as unpatentable over a combination of Chen and Legal Precedence as described in MPEP 2144.04 (VI) (C) — Rearrangement of Parts. The Applicant agrees with the learned Examiner that mutually different indicia, mutually similar indicia, and orientation thereof, as claimed in claims 8-9 and 19-20, represent obvious design choices. 
The Applicant humbly submits that even though mutually different indicia, mutually similar indicia, and orientation of such indicia, as claimed in claims 8-9 and 19-20, offer no significant patentable differences via-a-vis the cited paragraphs of Chen when analyzed in isolation, the claims 8-9 and 19-20, which claim these features are directly dependent on independent claims 1 and 12 respectively.
And, the Applicant humbly submits that since amended independent claims 1 and 12 have been explained to be incorporating significantly different features as compared to those described in the cited paragraphs of Chen, and since the criticality of such significantly different features has been duly demonstrated in the above-mentioned paragraphs, the amended independent claims 1 and 12 do not fall under the purview of Reversal, Duplication, and Rearrangement of Parts as described in MPEP 2144.04 (VI) (C).
And therefore, the Applicant humbly submits that since the amended independent claims 1 and 12 are not rendered obvious by the combination of Chen and the Legal Precedent, the same rationale should be extrapolated to dependent claims 8- 9 and 19-20, which as their construction suggests, depend directly on and therefore inherit all the limitations claimed in the amended independent claims 1 and 12., and therefore, based on the aforementioned explanation, the Applicant requests the learned Examiner to reconsider the ‘obviousness’ rejection of claims 8-9 and 19-20, in view of the explanation provided above.
Examiner Response:
The Applicant suggests that the amended Claims 1 and 12 offer significantly different features than the those originally cited in Chen.  The newly cited paragraphs of Chen in the rejections of amended the independent claims are rendered obvious.  Regardless, these alleged significant differences, would not have disallowed the use of the Rearrangement of Parts under MPEP 2144.04(VI)(C).
The rejection of the original Claims 8, 9, 19 and 20, which cited In re Kuhle, states the “matter of design choice” criteria of the Rearrangements of Parts, which still stands. In addition, the Examiner points to the second litmus test for Rearrangements of Parts, In re Japikse, which directly applies in this case; “Claims to a hydraulic power press which read on the prior art Claims 8, 9, 19 and 20 are maintained.
SUMMARY 
Applicant’s Remarks:
The Applicant believes that the currently amended claims do not fall under the purview of the citations (Chen and Legal Precedent) put forth by the learned Examiner. Therefore the Applicant respectfully requests the learned Examiner to withdraw the ‘anticipation’ and ‘obviousness’ rejections directed to the present patent application. The Applicant further submits that the amended claims submitted along with this response document no longer suffer from the informalities prescribed in the learned Examiner’s Non-Final Rejection., and therefore, the Applicant requests the learned Examiner to issue a ‘grant notification’ regarding the currently amended independent claims and the corresponding dependent claims. 
Examiner Response:
The added and clarifying citations and comments fully support the continuation of the anticipation and obviousness rejections.  Based on the rejections of the amended claims and the MPEP guidance on the Legal Precedent the 103 rejections are also maintained.  The Examiner has addressed the informalities mentioned by the Applicant within the modifications or the rejections for the amended and original claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Kumar, US 10614349 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627